Citation Nr: 0621014	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  95-33 501	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to January 
1966.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2003.  At that time, the Board 
once again remanded the veteran's appeal for further 
evidentiary development.


FINDING OF FACT

PTSD cannot be attributed to the appellant's military service 
in the absence of independently verifiable inservice 
stressful experiences.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.304(f) (1996); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in an August 1997 
supplemental statement of the case and in June 2005 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Thereafter, the claim was 
readjudicated in the February 2006 supplemental statement of 
the case.  The failure to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the appealed 
rating decision the content of the notices provided to the 
appellant complied with the requirements of that statute.  
The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record shows that VA obtained and associated with the record 
all available service personnel and medical records as well 
as all identified and relevant postservice records, including 
all Social Security Administration records, and treatment 
records from the VA Medical Centers in Charleston and 
Louisville.  Moreover, the Augusta VA Medical Center notified 
VA that they did not have any records of the veteran.  The 
veteran was also provided a VA examination.

As to verifying the veteran's combat stressors, via requests 
to the National Personnel Records Center (NPRC) VA has 
obtained his service personnel and medical records as well as 
confirmation of the dates he served in the Republic of 
Vietnam.  As to VA's duty to assist in the verifying of 
stressors in cases involving sexual assault, VA contacted the 
Norfolk, Virginia police department and was notified that 
they had no records naming the veteran as a victim of any 
pertinent crime.  

As to the claimed stressors involving "combat as a gunner" 
in Vietnam, loading body bags onto an aircraft carrier, 
seeing mutilated bodies, and being the victim of a sexual 
assault VA contacted the veteran on numerous occasions.  The 
Board also twice remanded the appeal all to obtain a more 
detailed statement regarding the stressors so that VA could 
attempt to obtain verify them (i.e., the dates, the places, 
his unit of assignments, statements from witness to these 
events, the names and units of those he saw killed in action, 
the name and rank of the Chaplain, etc.).  Despite these 
efforts, the veteran never provided a detailed reply.  
Therefore, adjudication of his claim may go forward without 
further attempts to verify his stressors.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street."  If a veteran 
desires help with his claims, he must cooperate with VA's 
efforts to assist him.)

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.    ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



The Claim

The appellant contends that the RO erred by failing to grant 
service connection for PTSD which, he argues, resulted from 
his experiences in the Republic of Vietnam as well as a 
sexual assault victim while on liberty in Norfolk.  
Specifically, the veteran reports that he saw combat while in 
Vietnam, to include service as a gunner; that he loaded body 
bags onto an aircraft carrier; and that he saw mutilated 
bodies.  Additionally, the veteran reports that in May 1965, 
while on liberty in Norfolk, Virginia, he was picked up by 
force at knife point, put in a car, carried out of the city 
and raped by two men.  The veteran stated that he talked with 
a Chaplain on the U.S.S. Independence about the claimed 
assault and was informed that the two people involved had 
been arrested by the Norfolk, Virginia police. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b). 

As to claims of entitlement to service connection for PTSD, 
the criteria governing service connection for PTSD, 38 C.F.R. 
§ 3.304(f), were amended on June 18, 1999, and made effective 
to March 7, 1997, which is after the veteran filed his claim 
in February 1995.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999) (codified at 38 C.F.R. § 3.304(f)).  

The statement of the case and the supplemental statements of 
the case notified the veteran of the new and old law.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include adequate PTSD symptomatology and an 
independently verified in-service stressor); (ii) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (iii) medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

Under the new regulations, a grant of service connection for 
PTSD requires (i) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), (ii) medical evidence 
establishing a link between current symptoms and an in-
service stressor, and (iii) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2005).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Initially, the Board will look to see if the record contains 
proof that the claimed inservice stressors actually occurred.  
38 C.F.R. § 3.304(f).  The occurrence of the claimed 
stressor(s) must be supported by credible evidence.  Id.  As 
stated above, the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f), provide that the evidence required to 
establish the occurrence of a recognizable stressor varies 
depending upon whether or not the veteran was engaged in 
combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

In this regard, personnel records show that the veteran 
served on the U.S.S. Independence from July 1964 until his 
separation from service in January 1966.  He served as a 
fireman recruit.  He was authorized to wear the Navy Unit 
Commendation Ribbon and the Armed Forces Expeditionary Medal 
(Vietnam).  The veteran had one year, six months, and 16 days 
of foreign and/or sea service between July 1964 and January 
1966.  The NPRC confirmed that the veteran served in the 
Republic of Vietnam and/or off the waters of Vietnam from 
approximately June to November 1965.  

Service personnel records also reveal that from August 11, 
1964, to September 2, 1964, and from April 30, 1965, to May 
11, 1965, the veteran was on unauthorized absence from the 
U.S.S. Independence.  In May 1965, he appeared before a 
summary court martial.  The service personnel records also 
document a number of Non-Judicial Punishments.

As to whether the veteran saw combat, the appellant's 
occupational specialty was not one that normally involved 
combat and he did not receive any military citation that 
would verify combat service against the enemy.  Additionally, 
neither the veteran's DD Form 214, nor any other evidence of 
record, corroborates the claim of combat service.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. Reg. 6257 (2000).  
Therefore, the claimant is not a "combat veteran," and his 
lay statements regarding the claimed combat stressors cannot 
alone be accepted as conclusive evidence as to the actual 
existence of his claimed stressors.

As to the claims that he saw combat as a gunner while in the 
Republic of Vietnam, that he loaded body bags onto an 
aircraft carrier, and that he saw mutilated bodies in 
Vietnam, service personnel records, document the fact that he 
served approximately six months in the waters off of the 
Republic of Vietnam.  The service records are, however, do 
not show that he ever trained or served as a gunner.  The 
record also does not corroborate the claim that he loaded 
body bags and/or saw mutilated bodies during this time.  
Significantly, the veteran has refused to provide VA with the 
specifics (i.e., the dates, the places, his unit of 
assignments, statements from witness to these events, the 
names and units of those he saw killed in action, etc.) so 
that VA could attempt to obtain verification of these 
stressors. 

As to being abducted and assaulted while on liberty in 
approximately May 1965, the Norfolk, Virginia police 
department notified VA in December 2005 that they had no 
record of the veteran either as a suspect or a victim of any 
crime.  Moreover, the record from his May 1965 court-martial, 
which took place within days after the alleged assault, makes 
no mention of this incident as a defense for his being absent 
without leave.  As to his having talked with a Chaplain on 
the U.S.S. Independence about the incident, the veteran never 
provided that Chaplain's name and rank, and service and 
personnel records do not provide any evidence which 
corroborates the claimed stressor.

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the § 3.304(f) requirement 
that there be credible supporting evidence that the claimed 
stressors actually occurred).  Nevertheless, despite 
exhaustive efforts by VA to confirm the veteran's 
allegations, as to the combat stressors, no evidence has been 
uncovered which corroborates any stressor.  Although some VA 
and Social Security Administration physicians starting have 
accepted the veteran's description of his inservice 
experiences as credible for diagnosing PTSD (see, e.g., VA 
hospitalization and/or treatment records dated in December 
1994, April 1995, August 1995, January 1997, etc.; Social 
Security Administration psychiatric examination dated in 
August 1998; But see VA examination dated in April 1995 (PTSD 
was not diagnosed)), the Board may not grant service 
connection for PTSD in cases such as this without supporting 
evidence of the occurrence of the claimed stressors.  Given 
the lack of supporting evidence required by the law, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection.  Thus, entitlement 
to service connection for PTSD is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 





ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


